Citation Nr: 1011103	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.   
 
2.  Entitlement to service connection for a heart disorder, 
to include as secondary to hypertension.   
 
3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
November 20, 2001 to November 9, 2008.   
 
3.  Entitlement to an initial rating higher than 70 percent 
for PTSD for the period since November 10, 2008.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1957 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and August 2004 RO rating 
decisions.  The July 2002 RO decision, in pertinent part, 
denied service connection for hypertension and for a heart 
disorder (congestive heart failure), to include as secondary 
to hypertension.  

The August 2004 RO decision, in pertinent part, granted 
service connection and a 30 percent rating for PTSD, 
effective November 20, 2001.  In August 2006 and May 2008, 
the Board, in pertinent part, remanded the issues of 
entitlement to service connection for hypertension and for a 
heart disorder, to include as secondary to hypertension, as 
well as the issue of entitlement to an initial rating higher 
than 30 percent for PTSD, for further development.  

A November 2008 RO decision increased the rating for the 
Veteran's service-connected PTSD to 70 percent, effective 
November 10, 2008.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In August 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in October 2009.  In December 2009, the Veteran and his 
representative were provided with copies of the VHA opinion.  
No additional evidence was submitted in response by the 
Veteran and his representative.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current hypertension began during active 
service.  

2.  The Veteran's heart disorder is attributable to his 
service-connected hypertension.  

3.  For the period from November 20, 2001 until June 29, 
2004, the Veteran's PTSD was essentially untreated, with no 
indication of specific symptomatology.

4.  For the entire period beginning on June 29, 2004, the 
Veteran's PTSD has been manifested by a higher, though not 
total, degree of social and occupational impairment, with 
evidence of suicidal ideation.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  A heart disorder is proximately due to or the result of 
service-connected hypertension.  38 C.F.R. § 3.310 (2009).  

3.  The criteria for an initial rating in excess of 30 
percent for PTSD for the period from November 20, 2001 until 
June 29, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).  

4.  The criteria for an rating of 70 percent for PTSD for the 
period from June 29, 2004 until November 10, 2008 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).  

5.  The criteria for a rating in excess of 70 percent for 
PTSD for the period since November 10, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an April 2002 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for service connection for 
PTSD; and in a September 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for a higher rating for 
PTSD, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The September 2006 letter (noted 
above), as well as a January 2009 letter, also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The January 2009 letter further provided the 
Veteran with the criteria for higher ratings for PTSD.  The 
case was last readjudicated in May 2009.  In light of the 
fully favorable decisions as to the issues of entitlement to 
service connection for hypertension and entitlement to 
service connection for a heart disorder, to include as 
secondary to hypertension, no further discussion of VCAA 
compliance as to those issue is warranted.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection for PTSD.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and treatment records; post-service private 
and VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




I.  Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension 
and arteriosclerosis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has hypertension that is related 
to service.  

His service treatment records are essentially unavailable.  
Those few service treatment records that are available do not 
show complaints, findings, or diagnoses of hypertension or 
any elevated blood pressure readings.  

An October 1978 VA hospital summary indicated that the 
Veteran was admitted in July 1978, less than a year after his 
separation from service.  The diagnoses were alcoholism, 
addiction, and questionable hypertension.  A June 1985 VA 
treatment report noted that the Veteran had hypertension 
since 1977 and that he was under continuous medication.  

A June 2002 VA diabetes mellitus examination report noted 
that the Veteran's claims file was reviewed.  The Veteran 
reported that he was diagnosed with hypertension on active 
duty around 1964.  He indicated that he had been taking 
medication since that time.  The examiner reported that the 
Veteran's claims file contained a 1960 physical examination 
report which noted that he had normal blood pressure.  The 
examiner also stated that the Veteran had congestive heart 
failure and discussed a 1996 treatment record that indicated 
that the Veteran's congestive heart failure was due to 
alcoholic cardiomyopathy and hypertensive cardiomyopathy.  
The diagnoses included hypertension and congestive heart 
failure.  The examiner commented that the Veteran's 
hypertension was not secondary to his service-connected 
diabetes mellitus.  

A January 2007 VA diabetes mellitus examination report 
indicates that the Veteran's claims file was reviewed.  The 
Veteran reported that he was diagnosed with hypertension in 
1977.  He stated that his hypertension was found at the time 
of his separation examination.  The examiner noted that lack 
of service treatment records, and indicated that the service 
treatment records contained in the Veteran's claims file did 
not show hypertension.  The examiner also reported that the 
Veteran's medical history included congestive heart failure 
due to alcoholic and hypertensive cardiomyopathy.  The 
diagnoses included hypertension and congestive heart failure.  
The examiner indicated that it would be mere speculation to 
state that the Veteran's hypertension occurred in his 
military service since there was no evidence of it having 
been a problem at that time with the few records available.  
The examiner also remarked that the Veteran's congestive 
heart failure was felt to be secondary to his alcoholism and 
hypertension.  

A November 2008 VA heart examination report noted that the 
Veteran's claims file was reviewed.  The examiner noted that 
only partial service treatment records were available.  The 
examiner indicated that the Veteran's early service medical 
records were negative for hypertension, but that later 
records and a separation examination report were not 
available.  The examiner noted that a hospitalization report 
in August 1977 revealed that the Veteran's blood pressure was 
elevated, but the examiner, at that time, indicated that such 
have been due to treatment for alcohol withdrawal and not 
necessarily hypertension.  It was noted that other prior 
records in the Veteran's claims file showed an onset in 1964 
or 1970.  The diagnoses were hypertension, dilated 
cardiomyopathy, and atrial flutter.  As to the Veteran's 
hypertension, the examiner commented that the Veteran's 
hypertension was likely essential hypertension which was 
determined of unknown etiology and was not likely directly 
related to service.  The examiner also stated that she could 
not answer whether the Veteran's hypertension was present in 
service due to the lack of service treatment records, but 
that the Veteran believed that his hypertension had its onset 
around the 1960s to early 1970s.  As to the Veteran's dilated 
cardiomyopathy, the examiner commented that it was least as 
likely as not contributed to by his hypertension.  The 
examiner noted that the Veteran's atrial flutter was at least 
as likely as not contributed to by his cardiomyopathy, which 
was least as likely as not contributed to by his 
hypertension.  The examiner further commented that the 
Veteran's congestive hart failure had its onset in May 1999 
and was likely due to cardiomyopathy.  The examiner stated 
that it was likely that the Veteran's alcoholism and 
hypertension contributed to his cardiomyopathy.  

An October 2009 VHA opinion was provided by a cardiologist.  
The physician discussed the Veteran's medical history, 
including his partial service treatment records, in detail.  
The physician also stated that in order the answer the 
speculative question of whether the Veteran could have 
hypertension during the span of twenty years of service, one 
would have to take into account his risk factors of 
ethnicity, alcoholism and stress.  The physician discussed 
medical treatises showing, respectively, that the prevalence 
of hypertension occurred earlier and more frequently in 
African American men, that excessive alcohol was known to 
raise blood pressure, and that stress could produce 
elevations in blood pressure secondary to increased 
sympathetic activity.  

The physician indicated that part of the Veteran's records 
were missing and therefore incomplete.  The physician 
reported that the records obtained for review were from the 
Veteran's early years in service, at which time, he would 
have been in his twenties and the diagnosis of hypertension 
unlikely.  The physician remarked, however, that that was not 
to say that during the latter part of the Veteran's service, 
he became hypertensive.  It was noted that since there were 
missing records from the Madigan Army Medical Center where 
the Veteran claimed to have been treated for hypertension 
during the latter part of his army career, one could not 
totally disclaim that hypertension occurred during service of 
shortly thereafter.  The physician commented that based on 
the Veteran's risk factors for hypertension, which were his 
ethnicity, his heavy alcohol use during his military career 
and shortly thereafter, and from his personal stressors 
incurred during his active service of marital discord, 
divorce, and child custody, it was her medical opinion that 
it was at least as likely as not (the probability being 50 
percent) that the Veteran had hypertension incurred in 
service or within one year thereafter.  

The Board observes that the Veteran's service treatment 
records are essentially unavailable.  An October 1978 VA 
hospital summary noted that the Veteran was admitted in July 
1978, less than a year after his separation from service, and 
related diagnoses including questionable hypertension.  
Additionally, a November 2008 VA heart examination report 
noted that other prior records in the Veteran's claims file 
showed an onset of hypertension in 1964 or 1970.  Further, 
the physician pursuant to the October 2009 VHA opinion, 
specifically indicated that it was her medical opinion that 
it was at least as likely as not (the probability being 50 
percent) that the Veteran had hypertension incurred in 
service or within one year thereafter.  

Therefore, after considering all the evidence, the Board 
finds that the Veteran's hypertension began during his active 
service.  Hypertension was incurred in active service, 
warranting service connection.  The benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) has been considered in making this 
decision.  

II.  Heart Disorder

As discussed above, the Board has granted service connection 
for hypertension.  The Veteran is also service-connected for 
PTSD; type II diabetes mellitus with nephropathy; peripheral 
neuropathy of the right lower extremity; and peripheral 
neuropathy of the right lower extremity.  He contends that he 
has a heart disorder that is related to service, or, more 
specifically that is related to his now service-connected 
hypertension.  

As discussed above, a January 2007 VA diabetes mellitus 
examination report indicates that the Veteran's claims file 
was reviewed.  The diagnoses included hypertension and 
congestive heart failure.  The examiner remarked that the 
Veteran's heart failure was felt to be secondary to his 
alcoholism and hypertension.  The examiner indicated that how 
much each disorder contributed would be mere speculation.  

A November 2008 VA heart examination report indicated that 
the Veteran's claims file was reviewed.  The diagnoses were 
hypertension, dilated cardiomyopathy, and atrial flutter.  As 
to the Veteran's dilated cardiomyopathy, the examiner 
indicated that the cause or contribution was at least as 
likely as not alcohol abuse in the past.  The examiner also 
commented that it was at least as likely as not that the 
Veteran's hypertension contributed to his cardiomyopathy.  
The examiner stated that the exact percentage of contribution 
of hypertension or alcohol to the Veteran's cardiomyopathy 
could not be determined without resort to mere speculation.  
As to the Veteran's atrial flutter, the examiner noted that 
he was in sinus rhythm based on the examination.  The 
examiner indicated that the Veteran's prior atrial flutter in 
2000 was at least as likely as not contributed to by his 
cardiomyopathy, which was at least as likely as not 
contributed to by his hypertension.  The examiner also 
commented that the onset of the Veteran's congestive heart 
failure was in May 1999 and was likely due to cardiomyopathy.  
The examiner stated that it was likely that the Veteran's 
alcoholism and hypertension contributed to his 
cardiomyopathy.  

The Board observes that after a review of the Veteran's 
entire claims file, VA examiners have specifically related 
the Veteran's heart disorder (dilated cardiomyopathy, atrial 
flutter, congestive heart failure), at least in part, to his 
now service-connected hypertension.  There is no 
contradictory evidence of record.  The Board finds the VA 
examiners' opinions to be very probative in this matter.  

Based on the totality of the evidence, the Board finds that 
the Veteran's current heart disorder is due to his service-
connected hypertension.  The evidence is at least in 
equipoise on this point, and thus the Veteran is to be given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board 
finds that the Veteran's current heart disorder is 
proximately due to or the result of his service-connected 
hypertension.  Accordingly, secondary service connection for 
a heart disorder is warranted.  As the Board has granted 
secondary service connection it need not address direct 
service connection in this matter.  

III.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. ,no 
friends, unable to keep a job).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.  An examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126.

In reviewing the evidence of record, the Board would 
preliminarily note that there is no basis whatsoever for 
finding entitlement to an initial evaluation in excess of 30 
percent for PTSD prior to June 29, 2004.  Put simply, the 
evidence of record prior to that date largely concerns other, 
physical disabilities and does not address PTSD.

However, the report of a June 29, 2004 VA examination report 
contains findings that raise a concern as to whether the 
then-assigned 30 percent evaluation was adequate.  The 
examiner assigned a GAF score of 38 secondary to major 
depressive disorder with "[m]ajor impairment in several 
areas" and commented that the Veteran's GAF score secondary 
to PTSD was 64 with some difficulty in social functioning.  
The GAF score secondary to alcohol dependence was 55, with 
moderate impairment in social functioning.  The examiner 
commented that it was difficult for her to distinguish 
between the affects of the Veteran's PTSD symptoms and his 
alcoholism on his social impairment.  Significantly, the 
Veteran reported that he had suffered from too many suicidal 
ideations in the previous nine months.  

The Board cannot ignore the particularly low GAF score of 38 
for major depressive disorder and notes that the examiner did 
not effectively distinguish the symptomatology and functional 
effects of the various diagnoses, other than PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Moreover, the clearly stated finding 
of suicidal ideation is among the specific criteria for a 70 
percent evaluation.  Because of this, and after resolving any 
doubt in the Veteran's favor, the Board concludes that the 
effective date for the current 70 percent evaluation should 
be June 29, 2004.  

The question thus becomes whether there is any evidence from 
the period beginning on June 29, 2004 that supports a 100 
percent evaluation.  In this regard, a November 10, 2008 VA 
psychiatric examination report indicates that the Veteran 
stated that he was not good and that he did not sleep well.  
It was reported that in January 2008, the Veteran experienced 
an aortic embolism resulting in paralysis from the wait down.  
The Veteran indicated that since that time, he had been in a 
local rehabilitation facility because he needed support for 
virtually all of his activities of daily living.  He reported 
that he graduated from high school and that he completed two 
years of college.  The Veteran related that he had been 
married on four occasions and that his fourth wife was 
currently in the hospital because of severe back and neck 
problems.  He stated that he had one daughter by his second 
wife who was currently on active duty in South Carolina.  The 
Veteran indicated that he was currently able to read and to 
watch television, but that he found himself to be easily 
provoked by anything that has to do with violence.  He 
reported that he and his wife owned a home.  

The Veteran indicated that he last worked in 1999 at which 
time he was an assistant director of a local mental health 
facility.  He stated that he currently received retirement 
pay as well as a payment from the Social Security 
Administration.  He reported that from 1977 to 1999, he had 
multiple jobs and that he lost many of them due to a tendency 
to become angry.  The Veteran remarked that he had been 
basically clean and sober for the past six years, but that he 
had a few relapses with the last one being three years 
earlier.  It was noted that the Veteran currently took 
medication apparently for depression and/or PTSD.  The 
Veteran indicated that he was extremely limited in his 
activities of daily living and that he was only minimally 
able to help with his hygienic needs.  He stated that, 
otherwise, he was totally dependent on the staff at his 
rehabilitation facility for meals and ambulation.  It was 
reported that the Veteran was wheelchair bound and that he 
hoped to gain upper strength so that he could lift himself 
from his wheelchair to his bed.  

The examiner indicated that the Veteran was reasonably well 
groomed and that he tended to not make eye contact.  The 
examiner stated that the Veteran was completely cooperative 
throughout the interview and that his speech had a regular 
rate, rhythm, and volume.  The examiner reported that the 
Veteran's thought processes were linear and that no psychotic 
features were present.  It was noted that the Veteran did 
have current suicidal ideation, but that he denied intent.  
The Veteran reported that he was constantly in a state of 
apprehension about the future and felt that something bad was 
going to happen.  The examiner stated that the Veteran 
described flashback of Vietnam that occurred when he was 
sitting and talking to other people in the rehabilitation 
facility.  The examiner reported that the Veteran had 
frequent awakening and that felt panicky because he could not 
move his legs.  The examiner indicated that using a self-
rating PTSD scale, the Veteran endorsed all of the items from 
a moderate to extreme degree.  The examiner noted that the 
Veteran's judgment was intact and that he showed good insight 
about his emotional and behavioral difficulties.  

The diagnoses were PTSD, chronic, moderate; depression, not 
otherwise specified; and alcohol dependence, sustained full 
remission.  A GAF score of 51 was assigned.  The examiner 
indicated that the Veteran had experienced extraordinary 
stress in the context of becoming paraplegic in January 2008.  
The examiner stated that the Veteran had been constantly in a 
rehabilitation facility since that time and was working 
towards becoming independent enough to return to living in 
his home with as little outside assistance as possible.  It 
was noted that the Veteran's demeanor was superficially quite 
calm and pleasant.  The examiner remarked, however, that the 
Veteran appeared to use psychological mechanisms of 
suppression and repression in order to avoid dysphoria 
associated with reexperiencing traumatic events while in a 
combat situation.  The examiner commented that the Veteran 
was assigned a GAF of 51 because he appeared to have 
significant interpersonal difficulty and certainly 
experienced recurring subjective distress at the moderately 
severe level.  

In summary, the Board is cognizant of the Veteran's 
significant PTSD disability picture but finds that the 
evidence falls well short of supporting a 100 percent 
evaluation for the period beginning on June 29, 2004.  
Specifically, there is no indication of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  Rather, the 
Veteran's current symptoms are fully contemplated by the 
current 70 percent evaluation.

For both periods during the pendency of this appeal, the 
Veteran has submitted no evidence showing that PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In summary, the evidence supports a 30 percent evaluation for 
PTSD for the period from November 20, 2001 until June 29, 
2004 and a 70 percent evaluation thereafter.  This 
determination represents a grant for the period from June 29, 
2004 until November 10, 2008 and a denial for the remaining 
periods.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for hypertension is granted.  

Secondary service connection for a heart disorder is granted.  

An initial rating higher than 30 percent for PTSD for the 
period from November 20, 2001 until June 29, 2004 is denied.  

A 70 percent rating for PTSD is granted for the period from 
June 29, 2004 until November 10, 2008, subject to the laws 
and regulations governing the payment of monetary benefits.

An rating higher than 70 percent for PTSD for the period 
since November 10, 2008, is denied.  


REMAND

The remaining issue on appeal is entitlement to TDIU.  The 
Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board observes that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised 
during the appeal of a rating for a disability, it is part of 
the claim for benefits of the underlying disability.  Id at 
454.  The Board finds, therefore, that the record raises the 
issue of a TDIU claim in this matter.  

Additionally, as discussed above, the Board has granted 
service connection for hypertension and for a heart disorder.  
Given these changes in the Veteran's circumstances, and to 
accord him due process, the RO should adjudicate the TDIU 
issue after the Board's decision has been implemented.  

Finally, the Board finds that the requirements of VA's duty 
to notify and assist the Veteran have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim, including what subset of the necessary information or 
evidence, if any, the claimant is to provide and what subset 
of the necessary information or evidence the VA will attempt 
to obtain.  A review of the claims folder shows that the 
Veteran has not been specifically provided VCAA notice as to 
his claim for entitlement to TDIU.  Thus, on remand the RO 
should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the issue of 
entitlement to TDIU.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date of any increase for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, adjudicate the claim for 
entitlement to TDIU.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


